Citation Nr: 1409199	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-47 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder.  

3.  Entitlement to service connection for an acquired psychiatric condition, to include depression and PTSD.  

4.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Stephen J. Freeman, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. M. R.


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied reopening previously denied claims for service connection for depression (claimed as a mental condition) and PTSD.  The RO later reopened both claims in a November 2010 statement of the case.  The June 2009 decision also denied service connection for bilateral hearing loss.  The Veteran was notified of this rating decision in July 2009.  

The Board notes that the issue of service connection for an acquired psychiatric disorder was certified for appeal by the RO as separate claims of service connection for depression and PTSD.  However, the United States Court of Appeals for Veterans Claims (the Court) has recognized that a claim for a psychiatric disorder cannot be limited to a particular diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Notwithstanding Clemons, the claim for PTSD and the claim for depression had been denied in a prior final decision, and the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  However, as will be discussed below, the Board finds that new and material evidence has been submitted and the claims are being reopened.  Therefore, in accordance with Clemons, the claims on appeal are being recharacterized as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in November 2012. A transcript of this hearing has been associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  

2.  Evidence received since the February 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD; such evidence is not cumulative or redundant of evidence already of record.  

3.  In an unappealed February 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for depressive disorder.

4.  Evidence received since the February 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for depressive disorder; such evidence is not cumulative or redundant of evidence already of record.  

5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's acquired psychiatric condition, to include depression and PTSD, is related both directly to service and to his service-connected disabilities.

6.  The Veteran does not have a current bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied entitlement to service connection for a PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Evidence received since the February 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for a PTSD is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The February 2008 rating decision that denied reopening of the claim of entitlement to service connection for a depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  Evidence received since the February 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for a depressive disorder is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Resolving doubt in favor of the Veteran, an acquired psychiatric condition, to include depression and PTSD, was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2013).

6. A bilateral hearing loss disability was not incurred in service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  As to the claims for whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and a claim of entitlement to service connection for depressive disorder, the Board is reopening the Veteran's claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen this claim, or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran, cannot be prejudicial to him.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  See also Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

As to the service connection claims, in correspondence dated in March 2009, prior to the June 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records, VA treatment records, and private treatment records are in the claims folder, and the Veteran was provided with VA examinations.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  As noted in the Introduction, the Veteran provided testimony at a hearing in November 2012.  Thus, the duties to notify and assist have been met.

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Entitlement to service connection for PTSD was originally denied in a February 2008 rating decision.  The Veteran was provided notice of this denial in February 2008.  He did not appeal this denial, and it became final.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) that states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, however, while the Veteran's representative submitted a statement in January 2009, which is within one year of the February 2008 rating decision, the statement did not include any additional lay or medical evidence with that could be construed as new and material evidence to satisfy the requirements of 38 C.F.R. § 3.156(b).  As such, the Board concludes that the provisions of 38 C.F.R. § 3.156(b) are not for application in this case.

Service connection for PTSD was originally denied because the evidence failed to show a current PTSD diagnosis or treatment for PTSD, a link between his claimed PTSD and service, or a confirmed stressor.  

Evidence at the time of the February 2008 rating decision included the Veteran's service treatment records (STRs), a stressor development letter, and VA treatment records.  These records did not indicate a current PTSD diagnosis, a link between his claimed PTSD and service, or a confirmed stressor.  

Evidence received since the February 2008 rating decision consists of two VA examinations dated in October 2010 and June 2011, VA treatment records, Social Security Administration records and a decision, the hearing transcript, a statement from the Defense Personnel Records Information Retrieval System (DPRIS), January 2010 records from a VA physician, psychiatric evaluations from Dr. B, and letters from M.R., his health care counselor.  The most important new evidence includes M.R.'s letters which indicate that the Veteran has a current PTSD diagnosis, January 2010 records from a VA psychologist which also indicate a PTSD diagnosis, as well as a link between the Veteran's PTSD and service, and the DPRIS statement which provides information used to verify the Veteran's claimed stressor.  

A current PTSD diagnosis or treatment for PTSD and a verified stressor were the elements of service connection that the RO found were not met in February 2008.  The Board finds that M.R's letters, the January 2010 records from a VA psychologist, and verification of the Veteran's stressor relate to previously unestablished elements of entitlement to service connection.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for PTSD. 

The record reflects that the Veteran filed his original claim in September 2004 for entitlement to service connection for depression as secondary to his service-connected bilateral knee condition.  This September 2004 claim was an amendment to his March 2004 increased rating claim for a bilateral knee condition.  The claim of September 2004 was denied in a February 2005 rating decision.  The Veteran did not appeal this decision, and it became final.  The Veteran subsequently filed to reopen the claim, but was denied in a September 2006 rating decision on the basis that new and material evidence had not been received.  The Veteran did not appeal this decision, and it became final.  The Veteran filed a claim in July 2007, and service connection for depression was accordingly denied in a February 2008 rating decision, whereby the RO failed to reopen the claim because no new and material evidence was submitted, since there was still no evidence regarding an in-service event as an element to establish service connection.  As the Veteran did not appeal that decision, it became final.  Evidence of record at the time of the February 2008 rating decision consisted of the Veteran's STRs, a stressor development letter, and VA treatment records.  

The Board has again considered the applicability of 38 C.F.R. § 3.156(b) that states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, however, while the Veteran submitted a statement in July 2007, which was within one year of the September 2006 rating decision, and in January 2009, which is within one year of the February 2008 rating decision, neither statements included any additional lay or medical evidence with that could be construed as new and material evidence to satisfy the requirements of 38 C.F.R. § 3.156(b).  The Veteran did not otherwise submit any lay argument or medical documentation that could be construed as timely filed new and material evidence in response to the September 2006 or February 2008 rating decisions.  As such, the Board concludes that the provisions of 38 C.F.R. § 3.156(b) are not for application in this case.

Evidence received since the final February 2008 rating decision includes Social Security Administration records and a decision, VA treatment records, letters from M.R., psychological evaluations from Dr. B., and two VA examinations dated in October 2010 and June 2011, a statement from DPRIS, and the hearing transcript.  The DPRIS records indicate that the Veteran faced a traumatic in-service event or injury.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for depression.  

Service connection 

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM- IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  The Board notes that the Veteran's in-service stressor of an explosion caused by a grenade has been verified.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d) (2013); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) (2013), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  An acquired psychiatric condition, to include depression and PTSD, is not a condition listed under 38 C.F.R. §3.309(a) (2013).  Sensoineural hearing loss, however, is such a condition.  

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997), cert. denied, 523 U. S. 1046   (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Analysis

Acquired psychiatric condition

The Veteran essentially contends that he has an acquired psychiatric condition as a result of his military service.  

Service connection for any acquired psychiatric condition requires the presence of a currently diagnosed disability.  Letters from Dr. B. dated in June 2007 and November 2008 indicate that the Veteran has major depressive disorder and anxiety.  A January 2010 statement from a VA physician indicates that the Veteran has a PTSD diagnosis.  An October 2010 VA examination report indicates that the Veteran has polysubstance abuse and dysthymic disorder.  Numerous statements from Dr. R dated in April 2011 to November 2012 indicate that the Veteran has PTSD, major depressive disorder, and polysubstance abuse diagnoses.  A February 2012 VA treatment record indicates that the Veteran has major depressive disorder.  Private hospital records dated in February 2012 indicate that the Veteran has PTSD, major depression, and polysubstance abuse.  Shedden element one, evidence of a current disability, is therefore met.  

With regard to the second element, in-service event or injury, the Veteran contends that a very large explosion occurred as a result of a grenade, which injured people around him.  This stressor has been verified by the RO.  Shedden element two, evidence of an in-service incurrence or aggravation of a disease or injury, is satisfied.  

With respect to crucial Shedden element three, nexus, the question presented, i.e., the relationship, if any, between the Veteran's current acquired psychiatric condition and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board observes that there are conflicting medical opinions regarding the relationship between the Veteran's current psychiatric disability and his military service.  On the one hand, in a January 2010 statement, a VA physician opined that the Veteran's PTSD was caused by or is a result of witnessing the explosion in the motor pool, parachute injury of a friend, and training rescue mission with a helicopter.  

In addition, the June 2011 VA examiner, who had diagnosed the Veteran with dysthymic disorder, anxiety disorder NOS, and polysubstance abuse, in partial sustained remission, noted that the Veteran's depression symptoms are related to his dysthymic disorder; his chronic anxiety symptoms are related to his anxiety disorder, and his long-term polysubstance abuse has been associated with his cravings and his attempts to reduce his depression and anxiety.  The examiner opined that it is at least as likely as not that the Veteran's polysubstance abuse has been due, at least in part, to his service-connected Osgood-Schlatter's disease of his bilateral knees, but not specifically to his tinnitus.  He explained that this is a reasonable clinical conclusion because the Veteran did not manifest psychiatric symptoms or diagnoses prior to approximately 1994 when he sought treatment for polysubstance abuse and anxiety; that he has received several years of focused VA mental health services for his depression, anxiety, and polysubstance abuse, and his polysubstance abuse has been related to some unquantifiable degree to his attempts to reduce his moderate bilateral knee pain.

M.R. also testified in November 2012 that the Veteran's PTSD diagnosis is related to the verified grenade stressor, a fall he experienced from a helicopter, the fact that his friends did not survive a helicopter crash, that he had to force soldiers to make night jumps from a helicopter when they were overcome with fear, and that a squad leader shot a gun with a fire suppressor close to his head.  At the hearing, M.R. again mentioned that the Veteran was affected by several stressors, including the grenade explosion.  

On the other hand, the October 2010 VA examiner opined that the Veteran's polysubstance dependence is less likely as not (less than 50/50 probability) caused by or a result of the accident that occurred in service.  The examiner explained that the Veteran had claimed he was in fear as a result of, and was horrified by, the accident in service, but was able to later return to work.  He noted that the Veteran's account of the incident was different from other reports in his record, and he went on to serve another three years in service.  He continued to use drugs and had several treatment and arrest records related to drug use.  At the time of the examination, the examiner remarked that the Veteran had little recollection of the stressor event, and reported inconsistent PTSD cluster symptoms that were unrelated to the stressor event.  The examiner elaborated that the Veteran did not display certain PTSD symptoms.  In addition, a February 2012 VA treatment note indicated that the Veteran did not meet the diagnostic criteria for PTSD, and that the Veteran gave conflicting accounts of the symptoms he experienced, as also indicated in a July 2010 VA treatment note, including not avoiding stimuli associated with trauma, denying amnesia for important aspects of the trauma, and not displaying certain PTSD symptoms which he endorsed in February 2012.  

After consideration of the evidence of record, the Board finds that the evidence for and the evidence against the claim are in relative equipoise.  As noted, the claims file contains detailed opinions linking his claimed psychiatric disorder to service.  While those opinions do reference stressors that have not been verified, they also place emphasis on the specific stressor that has been verified.  There is also medical evidence suggesting his service-connected knee disabilities have also caused or contributed to his current psychiatric disorder.  Accordingly, having resolved doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.  

Bilateral hearing loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).  In this case, however, there is no evidence of hearing loss manifested to a compensable degree within that period.

The record does not show that the Veteran has bilateral hearing loss.  The Veteran was afforded a VA examination in May 2009.  The puretone threshold values were as follows:



HERTZ
Decibels
500
1000
2000
3000
4000
LEFT
10
10
15
10
10
RIGHT
10
10
15
15
20

The examiner concluded that the Veteran had clinically normal hearing bilaterally.  VA treatment records indicate that the Veteran has not experienced a change in hearing since the May 2009 examination.  Shedden element one, evidence of a current disability, is accordingly not met.  

The Board notes that the Veteran is service-connected for tinnitus.  The Board also acknowledges the Veteran's statements that he has difficulty hearing, and there is no dispute that he is competent to describe these symptoms.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007) (stating that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing, and the Veteran does not have bilateral hearing loss for VA compensation purposes.  

The Board also recognizes that the Veteran experienced exposure to hazardous noise in service as a result of his occupational specialty of helicopter repairer.  However, without competent evidence of bilateral hearing loss, service connection cannot be awarded.  Thus, the benefit sought on appeal is denied.




 ORDER

New and material evidence having been received, the application to reopen the claim for service connection for PTSD is granted.

New and material evidence having been received, the application to reopen the claim for service connection for depressive disorder is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


